DETAILED ACTION
A preliminary amendment was received and entered 02/23/2021. Claims 1-19, 32-40, and 49 were cancelled. Claims 20-31 and 41-48 remain pending and are under consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The 16-page information disclosure statement filed 07/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citations 19, 21, and 22 did not list a place of publication and citations 19, 34, and 92, do not have a publication date. All have been lined through and were not considered by the examiner.   Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

		Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Tables 1 and 2 at pages 29-69 and pages 79-80 paragraphs [0165] to [0172] of the specification list many peptide sequences that are subject to the requirements of the Sequence Rules, however, none of these sequences is identified by a SEQ ID NO. 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Objections
Claim 20 is objected to because of the following informality: “wherein the first neoepitope and the second neoepitope comprises the same mutation” is grammatical incorrect. Applicant should correct the claim by substituting “comprise” for “comprises”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-24, 26-28, 31, 41-45, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Neon (WO 2017/173321 A1; pub’d 10/5/2017; filed 3/31/17; priority to 3/31/16) (IDS).
Neon teaches a “method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of activated tumor specific T cells” (see paragraph [0026] and e.g. claim 160 in view of claims 33, 35, 36, 39, 70, 81-86, 116-128, 137-150, and 159). The T cells may be activated by exposure to antigen presenting cells that display at least one tumor neoantigen (first sentence of paragraph [0024] on page 14). Both the T cell and the antigen presenting cells may be autologous (see paragraph [0009], last 5 lines on page 11; paragraphs [0360]-[0363]).
The neoantigenic peptide comprises a tumor-specific neoepitope, wherein the isolated neoantigenic peptide is not a native polypeptide, wherein the neoepitope comprises at least 8 contiguous amino acids of an amino acid sequence represented by: AxByCz, wherein each A and C represents an amino acid corresponding to the native polypeptide, y is at least 1 and B represents an amino acid substitution or insert of the native polypeptide, x + y + z is at least 8, the at least 8 contiguous amino acids comprises By, and the native polypeptide is encoded by any one of several genes identified by Neon (paragraph [0004]).  At [0190], Neon teaches that the neoantigenic peptide can be encoded by a gene with a substitution mutation resulting in an amino acid substitution of the native peptide.  At [0212], Neon teaches that the neoantigenic peptide can be encoded by a gene with a frameshift mutation.  Tables 1 and 2 provide examples of peptides containing neoantigens; see also [0609] and [0610].  
The neoantigenic peptide may be supplied to the antigen presenting cells in the form of a fusion peptide that contains first and second neoantigens where one neoantigen peptide binds MHC class I (HLA class I) and the other binds MHC class II (HLA class II) (see paragraph [0009], especially last 7 lines of page 10 and first two lines on page 11; see also [0471], [0481]-[0483], [0651], claim 39 ). The neoantigens may also be supplied as peptides derived from the same protein and may overlap the same portion of the protein. See paragraphs [0189], [0290], and [0641]-[0645]. The peptide bound by MHC I (HLA I) may be 8-13 amino acids in length, and the peptide bound by MHC II (HLA II) may be 9-25 amino acids in length (paragraph [0170] on page 47).  The first peptide therefore can be longer than the second peptide and the second peptide can be at most 13 amino acids in length.
Neon teaches that the neoantigen peptides can comprise substitutions mutations (e.g.,[0190]) and exemplifies a peptide from the tumor antigen BTK that comprises a C481S substitution.  E.g., page 2, item (d) and “claim” 1d on page 192.  Table 3 at page 176 shows that the substitution mutation contains a class I neoepitope.  That the peptide also contains a class II epitope that shares the neoepitope is established in Figure 8 and its Brief Description, and at [0639].
Neon also teaches that the neoantigen peptides directed to frameshift mutations of a given tumor antigen that overlap each other (paragraph [0171] on page 46; [0212]). Such overlapping peptides are considered to “comprise the same mutation” as recited in instant claim 20, because they would necessarily comprise at least one common amino acid substitution.  Neon exemplifies peptides comprising frameshift mutations that contain class I and class II epitopes for at least 2M and GATA3 (paragraph [0008] at page 5, items (c) and (e); “claim” 3 on pages 195-196 at (c) and (e); [0638] and [0640]; Table 3 entries for each on pages 176 and 179-180; Figures 7 and 9 and their Brief Descriptions) because they stimulate CD4 and CD8 T cells when presented by APC. 
In summary, Neon teaches the concept of treating cancer by administering to a subject a composition comprising a plurality of T cells that have been stimulated by antigen presenting cells that displayed distinct neoantigen peptides derived from the same tumor antigen, i.e., an antigen generated by a substitution mutation or a frameshift mutation, where a first distinct neoantigen peptide was displayed via HLA class I and a second distinct neoantigen peptide was displayed via HLA class II, where the lengths of the neoantigen peptides were within the ranges recited in instant claim 20.  Overlapping neoantigen peptides derived from the same frameshift mutation would necessarily comprise at least one “same mutation”.  Additionally, Neon teaches nested epitopes in Example 5.  One of ordinary skill prior to the effective filing date of the invention would have appreciated that such a plurality of T cells would comprise a sub-plurality that had been stimulated by HLA class I neoantigen-presenting cells and another sub-plurality that had been stimulated by HLA class II neoantigen-presenting cells. Claim 20 does not require anything more.  Claim 20 is therefore anticipated by the teachings of Neon.  
With regard to claim 21, Neon teaches that the neoantigen peptides can comprise a KRAS (i.e., “a RAS protein”) comprising a G12C point mutation (e.g., paragraphs [0094], [0095], and [0636]).
With regard to claim 22 and noted above, Neon teaches that the neoantigen peptides could be derived from a GATA3 frameshift mutation (see e.g. Table 1C at page 155, or Table 2C at 168-169).  
Claim 23 requires CD8+ T cells comprising a TCR that binds to a complex comprising the second neoepitope and the class I HLA protein encoded by a class I HLA allele of the subject, and CD4+ T cells comprising a TCR that binds to a complex comprising the first neoepitope and the class II HLA protein encoded by a class II HLA allele of the subject. One of ordinary skill appreciated that CD4+ and CD8+ T cells bind class I and II HLAs, respectively, such that the plurality of T cells of Neon would necessarily comprise sub-pluralities of CD8+ and CD4+ T cells that satisfy claim 23.  
With regard to claim 24, the first neoepitope would be processed from the peptide taught by Neon for BTK, 2M and GATA3 peptides taught by Neon.
With regard to claim 26, the second neoepitope for at least the BTK peptide taught by  Neon would necessarily be contained with the first neoepitope given the requirements for presentation on HLA class I and HLA class II and the shared mutation. 
With regard to claims 27, 28, 31, 41-43, because the same peptide is the source of the neoepitope presented by the class I and class II HLA molecules, the first neoepitope of the BTK, 2M and GATA3 peptides must necessarily be shorter in length than the first peptide and the second neoepitope must necessarily be the same length as the second peptide.  Claim 20 requires only that the first and second populations of APC “have” a first or second peptide comprising the neoepitope.  There is no requirement that separate peptides be introduced to/pulsed on two separate APC populations and the single, longer peptides containing neoepitopes of BTK, 2M, and GATA3 as taught by Neon would inherently result in APCs having peptides meeting the claim limitations.  Likewise, the length relationships of the neoepitopes would be inherent for each peptide presented and so must necessarily be met for APC’s presenting the neoepitopes of BTK, 2M, and GATA3 as taught by Neon.
Claim 44 requires that the second plurality of autologous T cells (stimulated by an HLA I-bound neoantigen) is administered at least one day after the second plurality of autologous T cells (stimulated by an HLA II-bound neoantigen). As written, claim 44 does not specify if the second plurality of autologous T cells is administered alone, and does not exclude the possibility that it is administered in a mixture with the first plurality of autologous T cells. Neon teaches that the method can be practiced with administration of first and second doses of autologous T cells, where those doses  are separated by 1 day.  See page 137 in paragraph [0598]. Each of those doses would contain T cells stimulated by HLA class I and class II (see paragraph [0009] at last 7 lines of page 10). Therefore, Neon also anticipates claim 44. 
Regarding claim 45, Neon teaches the ex vivo preparation of autologous T cells on page 191 paragraph [0651] and ex vivo preparation for treatment of subjects on page 92 paragraph [0383].
Regarding claims 47 and 48, Neon teaches the active method steps of claim 20, and the outcomes of those steps recited in claims 47 and 48 are considered to be inherent from the steps, absent evidence to the contrary. 
The teachings of Neon therefore anticipate the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neon (WO 2017/173321 A1; pub’d 10/5/2017; filed 3/31/17; priority to 3/31/16) (IDS).
The teachings of Neon discussed above are incorporated here in full.  As noted above, the teachings of Neon anticipate claims 20 and 24.  Accordingly, those claims also are obvious over the teachings of Neon.
Regarding claim 25, Neon additionally teaches that the autologous APCs may be pulsed with neoantigenic peptides (paragraph [0362] and claim 154) as an alternate method of presenting the neoepitopes in the context of class I and class II HLA (e.g., claim 158). Neon further teaches that varying the length of a peptide can affect endogenous processing, presentation, and induction of T cell responses (see e.g. [0171], [0288], and [0293]). Therefore, it would have been obvious to one with ordinary skill in the art prior to the effective filling date to provide peptides containing neoepitopes in a length that did not need processing so that the APCs could be directly pulsed with the peptide. 


Claims 20, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Neon (WO 2017/173321 A1) (IDS) in view of Slanetz (WO 2018005712 A1) (PTO-892). 
The teachings of Neon discussed above are incorporated here in full.  As noted above, the teachings of Neon anticipate claims 20 and 23.  Accordingly, those claims also are obvious over the teachings of Neon.
Regarding claim 29, Neon also teaches embodiments with autologous dendritic cells as the antigen presenting cells (see page 87 in paragraph [0361]).  Neon further teaches embodiments where the APCs are loaded with the peptides containing the first and second neoantigens (see page 87 in paragraph [0362] and page 1 in paragraph 0004]). Neon further teaches compositions that are capable of raising a specific cytotoxic T cell response, helper T cell response, or a B cell response (see paragraph [0358]). 
Neon does not teach the presence of effector memory T cells. 
Slanetz teaches a method of adoptive immunotherapy using T cells (abstract) wherein APCs present a target antigen to a T cell population (see paragraph [0076]). Slanetz further teaches the APCs used MHC class I and II molecules to stimulate cultured T cells (see paragraph [0133]). Slanetz and Neon both teach the harvesting of initial T cell populations from the peripheral blood mononuclear cells of patients and the loading of neoantigenic peptides ex vivo (Slanetz paragraph [0007] and Neon paragraph [0362]). Both further teach the culture of precursor T cells for maturation into activated and expanded into effector cells. Neon teaches an incubation time of 7-28 days (paragraph [0651]). Slanetz then teaches variation in T cell expansion based on desired treatment and T cell population with 0 to 21 days of T cell culturing (paragraph [0069]). Slanetz further teaches use of culture conditions, cytokines, to direct the T cell population composition (paragraph [0138]). Slanetz then teaches T cell populations that are predominantly effector memory T cells (see paragraphs [0162], [0165], and claim 41).  Slanetz further teaches that the T cell composition would be advantageous for use in adoptive T-cell therapy for more efficient targeting of cancer cells and a more durable response due to less exhaustion and increased homing to tumors (see paragraph [0162]). The method of Neon already include culturing of T cells ex vivo and could incorporate the culture conditions of Slanetz to direct the composition of the T cell population to effector memory T cells, which Slanetz teaches is advantageous for inclusion in methods of treating cancer.  For these reasons, the invention as a whole would have been prima facie obvious to the ordinary artisan prior to the effective filing date of the claimed invention.


Claims 20 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Neon (WO 2017/173321 A1) (IDS) in view of Kreiter et. al. (2015, Nature, 520(7549):692-6) (PTO-892). 
The teachings of Neon discussed above are incorporated here in full.  As noted above, the teachings of Neon anticipate claim 20.  Accordingly, the claim also is obvious over the teachings of Neon.
Claim 46 is drawn to the method of claim 20, and further requires that a dose of the second plurality of autologous T cells is lower than a dose of the first plurality. Claim 46 does not specify if these doses consist of only the recited T cells or of a mixture of T cells. 
Neon also teaches a method of treating cancer comprising administration of a higher loading dose of stimulated T cells followed by one or more lower doses (see e.g. page 128, paragraph [0558]). These doses can contain T cells stimulated by class I HLA and class II HLA, or either HLA alone (e.g. claim 123 and paragraphs [0009] at page 10). 
Neon does not teach a method comprising administering a dose of HLA class I stimulated T cells that is lower than a dose of HLA class II stimulated T cells as required by claim 46. 
Kreiter teaches that tumor-specific mutations are ideal targets for cancer immunotherapy because they lack expression in healthy tissues and can potentially be recognized as neoantigens by mature T cells. Kreiter also teaches that MHC class II epitopes are the drivers of therapeutic immune responses against such tumor-specific mutations. See e.g. title and abstract.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Neon by administering doses of stimulated T cells that were predominantly class II (i.e., the second plurality of autologous T cells) when treating cancer because Kreiter teaches that MHC class II epitopes are the drivers for therapeutic immune responses and Neon specifies modification to administer a therapeutically effective dose or amount.  Given the detailed methodology provided by Neon for stimulating both types of T cell responses using neoepitopes, the ordinary artisan prior to the effective filing date would have had a reasonable expectation of successfully modifying the dose of first and second pluralities of T cells so that a lower dose of the second plurality was administered relative to the first plurality to enhance the effectiveness of the cancer treatment.  For these reasons, the invention as a whole would have been prima facie obvious to the ordinary artisan prior to the effective filing date of the claimed invention.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCESCA EDGINGTON-GIORDANO whose telephone number is (571)272-8232. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.E./           Examiner, Art Unit 1643                                                                                                                                                                                             
/JESSICA H ROARK/           Primary Examiner, Art Unit 1643